Citation Nr: 1745212	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to higher staged initial ratings for coronary artery disease, status post myocardial infarction, currently rated as 10 percent from September 30, 2009; 60 percent from May 15, 2013; and 10 percent from October 1, 2015.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


ORDER

Entitlement to higher staged initial ratings for coronary artery disease, status post myocardial infarction, currently rated as 10 percent from September 30, 2009; 60 percent from May 15, 2013; and 10 percent from October 1, 2015, is denied.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


FINDINGS OF FACT

1.  From September 30, 2009 through May 14, 2013, the Veteran's coronary artery disease, status post myocardial infarction, was not productive of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

2.  From May 15, 2013 through September 30, 2015, the Veteran's coronary artery disease, status post myocardial infarction, was not productive of chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent, nor was the Veteran within three months of a myocardial infarction as documented by laboratory tests.

3.  From October 1, 2015, the Veteran's coronary artery disease, status post myocardial infarction, has not been shown to be productive of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope based solely on the coronary artery disease; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  The criteria for a staged initial rating higher than 10 percent for coronary artery disease, status post myocardial infarction, from September 30, 2009 through May 14, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7006.

2.  The criteria for a staged initial rating higher than 60 percent for coronary artery disease, status post myocardial infarction, from May 15, 2013 through September 30, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7006.

3.  The criteria for a staged initial rating higher than 10 percent for coronary artery disease, status post myocardial infarction, from October 1, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.104, Diagnostic Code (DC) 7006.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  A transcript of that hearing is of record.  

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As discussed in detail below, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


September 30, 2009 through May 14, 2013

The Veteran contends that his cardiac disability warrants higher staged initial ratings because he had two heart attacks and eight stents in the past. 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's coronary artery disease, status post myocardial infarction, has been rated under DC 7006, which governs myocardial infarction.  Under DC 7006, a 10 percent rating is for assignment for a workload of greater than 7 METs but not greater than 10 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  38 C.F.R. § 4.104, DC 7006.  A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent rating is also warranted during and for three months following myocardial infarction documented by laboratory tests.  38 C.F.R. § 4.104, DC 7006.  

DC 7005, for rating coronary artery disease, provides a 10 percent rating when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required. A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray. A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. Finally, a 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104 , DC 7005.

The initial question for the Board is whether the symptoms of the Veteran's coronary artery disease, status post myocardial infarction, met the schedular criteria for a rating in excess of 10 percent for the period from September 30, 2009 through May 14, 2013.  The Board has reviewed the private treatment records from prior to this period, including those concerning his myocardial infarctions.  However, the Veteran was not service-connected for his coronary artery disease when he had the myocardial infarctions.  The Board is required to rate the symptoms of the Veteran's coronary artery disease during the period on appeal according to the rating schedule.  Therefore, the Veteran's historical treatment records will not be discussed further in this decision.   

A February 2010 VA treatment note found a regular heart rate and rhythm without murmur or gallop.  The note reported past stenting times eight.  The physician reported that a March 2009 study indicated normal wall motion and satisfactory ejection fraction.  A May 2010 private treatment note found that the Veteran had a left ventricle ejection fraction (LVEF) of 55 percent.  A November 2010 disability benefits questionnaire (DBQ) filled out by the Veteran's private physician found no congestive heart failure, and 12.8 METs from a diagnostic exercise test conducted in March 2009.  There was no evidence of cardiac hypertrophy or dilatation.  The physician noted a left ventricular ejection fraction (LVEF) of 55 percent, although the date of test was in 2005.  Chronic angina impacted the Veteran's ability to work, although the physician did not describe this impact.  

In the Veteran's hearing testimony, he described his cardiac symptoms since 2009 as angina, fatigue and weakness such that he did not try to do heavy lifting or other physical activity that he used to enjoy for fear of a heart attack.  

The record thus does not include any finding of a workload greater than 5 METs but not greater than 7 METs, or evidence of cardiac hypertrophy or dilatation.  As noted above, although the Board recognizes that the Veteran experienced medical problems such as myocardial infarctions in the past, the Board must rate the Veteran's disability based upon his symptoms and their functional impact during the period on appeal.  Therefore, a rating in excess of 10 percent for this period is not warranted, and the claim must be denied.

May 15, 2013 through September 30, 2015

The Veteran's contentions and the law concerning higher initial ratings in this matter have been discussed above.  The next question before the Board is whether the Veteran's symptoms warranted a staged initial rating higher than 60 percent during the period from May 15, 2013 through September 30, 2015.

A May 15, 2013 VA treatment note discussed a diagnostic cardiac catheterization, which showed an ejection fraction of 50 percent.  The Veteran denied dyspnea with exertion, chest pain, and palpitations.  Left ventricular ejection fraction from later in the note was recorded as 55-60 percent from October 2012.  

A May 2013 DBQ filled out by the Veteran's private physician found no congestive heart failure, and diagnostic exercise test revealing 6.3 METs with dyspnea and fatigue.  The METs level was 3-5.  The private physician did not indicate whether this METs level was due solely to the Veteran's cardiac disability, or was the product of the combined effect of coronary artery disease, status post myocardial infarction, and other disabilities.  The Veteran's LVEF was 50 percent as of May 15, 2013.  The impact on the Veteran's ability to work was reduced heart function causing fatigue, weakness, and decreased energy.  

The record does not indicate chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope.  Similarly, there is no evidence of left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Veteran did not have a myocardial infarction within three months of this period.  Therefore, a rating in excess of 60 percent is not warranted, and the claim must be denied.  

October 1, 2015 to the Present

As noted above, the Veteran has contended that his cardiac disability warrants higher staged initial ratings because he had two heart attacks and eight stents in the past, and because his private physician wrote that his METs level, which is between 5-7 METs, is a better measure of his functional capacity.  The rating criteria have been described above.  The question before the Board is whether the Veteran's symptoms warrant a staged initial rating higher than 10 percent from October 1, 2015 to the present.  The Board finds that the Veteran's cardiac symptoms do not warrant a higher rating.

A VA examination was conducted in September 2015, and the examination report was completed in October 2015.  The examiner noted diagnoses of acute, subacute or old myocardial infarction in 1996 and 2005, coronary artery disease diagnosed in 1996, and stents.  The Veteran reported shortness of breath climbing a flight of stairs and heaviness to his arms with increased exertion.  Continuous medication was required for control of the heart condition.  There was no congestive heart failure, and no evidence of cardiac hypertrophy or cardiac dilation.  An October 2015 echocardiogram revealed LVEF of 55 percent.  An exercise stress test resulted in 6.3 METs, and an interview based METs test indicated dyspnea, fatigue, and angina with a METs level of 3-5.  However, the examiner noted that the METs level limitations were not solely due to the Veteran's heart condition, and that it is not possible to accurately estimate the percentage of METs limitation attributable to each medical condition.  Specifically, the examiner explained that back pain influences the Veteran's physical activity.  The examiner concluded that LVEF was the best measure of the Veteran's cardiac function since the low back pain contributed to some limitation in physical activity.  The Veteran reported that he felt that he no longer had the energy to perform his job as a quality control supervisor.  

A December 2015 VA treatment note indicated normal global left ventricular systolic function with an ejection fraction of 55 percent.  

A February 2016 letter from the Veteran's private physician discussed stress testing revealing a METs level of 6.3.  The private physician stated that exercise capacity and METs levels are a better judge of functional capacity than left ventricular function.

The Veteran testified in his October 2016 hearing that he is afraid to lift things and do things that he used to do such as mowing the lawn.  He reported that he tries not to walk too far because he gets winded, and restricts himself to about a block.  

The Veteran's representative  has argued that the METs level of 6.3 indicates that he should be assigned a rating of 30 percent because the February 2016 letter from his private physician indicated that METs levels are a better judge of functional capacity than left ventricular function, and 38 C.F.R. § 4.7 requires that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  Although METs levels might be a better judge of overall functional capacity, in this case the October 2015 examiner found that the Veteran's METs levels are the result of multiple disabilities - specifically, the Veteran's nonservice-connected low back disability and the coronary artery disease.  Therefore, the METs levels are a measure of the Veteran's overall functional impairment, not his impairment due solely to his coronary artery disease.  The October 2015 examiner found that the LVEF was a better judge of the Veteran's impairment due to coronary artery disease alone because it is not affected by the low back disability.  The Board may only consider impairment due to the Veteran's coronary artery disease in this decision.  The February 2016 letter from the Veteran's private physician has not addressed this concern, nor does it state that the METs level of 6.3 is due solely to the Veteran's coronary artery disease, as opposed to the combined effects of the coronary artery disease and the low back disability.  In this case, the Board cannot assign a higher rating based upon the Veteran's METs levels because there has been a specific finding that the Veteran's METs levels are due to the combined effects of service-connected and nonservice-connected disabilities.  The record thus reflects that METs level of 6.3 is not an appropriate reflection of the disability picture of the Veteran's coronary artery disease alone, meaning that 38 C.F.R. § 4.7 does not indicate that the Board should assign a higher disability rating based upon it.  Therefore, a rating in excess of 10 percent is not warranted, and the claim must be denied.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


REMAND

The issue of whether the Veteran's coronary artery disease renders the Veteran unemployable has been reasonably raised by the record, and is thus part and parcel of the increased rating issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However,the Veteran has not been afforded his right to have the RO adjudicate the matter prior to Board consideration.  It does not appear that the TDIU issue has been adjudicated by the Agency of Original Jurisdiction (AOJ) because a rating decision granting or denying entitlement to a TDIU has not been issued, and the issue was not included in the December 2015 supplemental statement of the case. Additionally, the Veteran has not been provided notice of the information and evidence necessary to substantiate a claim for a TDIU.  As such, the Board finds that a remand is required. 

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1. The AOJ should send VCAA notice for a TDIU and any related development (such as a VA Form 21-8940).

2. After all available evidence has been associated with  the record, the AOJ should review the evidence and determine whether further development is warranted for the issue of entitlement to a TDIU for the entire period on appeal, from September 30, 2009. The AOJ should take any additional development as deemed necessary.

3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue of entitlement to a TDIU in light of all the evidence of record. If the determination is adverse to the Veteran, the Veteran and representative should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  The American Legion
Department of Veterans Affairs


